Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment filed on 7/26/22, with respect to claims 1-3 and 5-20 have been fully considered and are persuasive.  The rejection of 4/28/22 has been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach:
a liquid purifier comprising: at least one driving motor that provides force to rotate, raise, and lower the liquid discharge module, a sensor installed in at least one of the liquid purifier body or the liquid discharge module to detect at least one of a position or a size of a container placed around the liquid purifier body; and a controller to operate, based on the position or the size of the container, the driving motor to at least one of rotate, raise, or lower the liquid discharge nozzle, and
wherein a plurality of the sensors that are provided in a transverse direction on at least one of a front cover covering a front surface of the liquid purifier body or a side panel defining a side surface of the liquid purifier body, as defined within the context of claim 1 along with all other claim limitations.

A method for controlling a liquid dispenser, the method comprising: dispensing of liquid from the liquid discharge nozzle after the liquid discharge nozzle is positioned adjacent to the upper portion of the container, and wherein the sensor detects the position of the container when the container is received at the body, and the controller operates the driving motor to cause the liquid discharge module to rotate from the initial position to the container, as defined within the context of claim 18 along with all other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753